Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination. Claims 1 and 11 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 07/12/2022. As
directed by the amendment, claims 1, 3-11, and 16 are amended. Claims 2 and 12 are cancelled.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not fully persuasive. 
Regarding the 35 USC 101 Rejection Applicant Argues: claim 1 as amended recites additional elements that amount to an inventive concept corresponding to significantly more than the alleged abstract idea. For example, as noted above, the cited prior art is absent of any teaching or suggestion of selecting a subset of variables correlated to the client attrition, wherein the subset of variables includes at least one of a number trades, a type of trades, a frequency of trades, and dates of trades made using the financial investment system, and selecting a first model from a plurality of models, wherein each of the plurality of models is configured to predict the client attrition using the selected subset of variables.
Examiner response: Examiner respectfully disagrees, the analysis for the 35 USC 101 rejection does not incorporate cited prior art and is instead evaluating each claim limitation (See below).
Applicant Argues: Applicant respectfully notes that "[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole." Trading Technologies Int'l, Inc. v. CQG, Inc., No. 16- 1616, slip op. at 8 (Fed. Cir. Jan. 18, 2017) (internal citations omitted). Here, abstraction has been avoided because the claims provide an inventive concept that improvement to the capability of a financial investment system as a whole.
Further, the claims as amended include inventive concepts as to amount to significantly more than any alleged abstract idea as described in DDR Holdings, LLC v Hotels.com, LP, 773 F3d 1245 (Fed Cir 2014). Specifically, the claims: 
include 'additional features' that ensure the claims are 'more than a 
drafting effort designed to monopolize the [abstract idea].' In short, the claimed solution amounts to an inventive concept for resolving this particular [Internet- centric] problem, rendering the claims patent-eligible. 
Examiner response: Examiner respectfully disagrees, the financial system described by applicants claims can be performed as a mental step as explained in the 35 USC 101 rejection below. The inventive concept is not clearly defined and under broadest reasonable interpretation the claims are directed to an abstract idea.
The additional features are generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) which is not indicative of integration into a practical application that or amount to significantly more.
Applicant's arguments regarding the 35 USC 102 rejection:
Applicant’s arguments with respect to the 35 U.S.C 102 rejection have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1, and 3-10 are directed to a system, and claim 11, and 13-20 is directed toward a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 11
select a subset of variables correlated to the client attrition, (This step for selecting subset of variables appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgment).)
select a first model from a plurality of models, wherein each of the plurality of models is configured to predict the client attrition using the selected subset of variables, and wherein the first model is selected based on a predicted lift of the first model (This step for selecting a model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgment).), 
apply the first model to client data acquired subsequent to the selection of the first model (This step for applying a model appears to be a recitation of mathematical concepts (i.e. mathematical calculations)), 
compare the predicted lift of the first model to an actual lift of the first model as applied to the client data (This step for comparing lifts appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. evaluation).), and 
select between (i) the first model or (ii) a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data. (This step for selecting based on the comparison appears to be practically implementable in the human mind and is understood to be a recitation of a mental process (i.e. judgment).)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 11
A financial investment system for validating models for predicting a-client attrition from the financial investment system, the financial investment system comprising: a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to cause the financial investment system to (The memory having computer readable instructions, computing device, and processor configured to execute the computer readable instructions, are understood to be generic computer equipment. See MPEP 2106.05(f).)
receive a use case corresponding to the client attrition (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)
wherein the subset of variables includes at least one of a number trades, a type of trades, a frequency of trades, and dates of trades made using the financial investment system, (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 11
A financial investment system for validating models for predicting a-client attrition from the financial investment system, the financial investment system comprising: a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to cause the financial investment system to (The memory having computer readable instructions, computing device, and processor configured to execute the computer readable instructions, are understood to be generic computer equipment. See MPEP 2106.05(f).)
receive a use case corresponding to the client attrition (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)
wherein the subset of variables includes at least one of a number trades, a type of trades, a frequency of trades, and dates of trades made using the financial investment system, (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2A, Prong 1 Dependent Claims

Regarding Claims 4 and 14
wherein selecting the subset of variables includes applying a plurality of variable selection algorithms to the client data. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 5
verify stability of the selected model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 6 and 16
 to select a subset of variables correlated to the client attrition in response to an input received from a user device. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 7 and 17
modify non-selected ones of the plurality of models based on the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 8 and 18
select the first model from the plurality of models by (i) performing cross-validation of the plurality of models to determine respective lifts of the plurality of models and (ii) selecting the first model based on the respective lifts of the plurality of models. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 9 and 19
perform cross-validation of the plurality of models subsequent to selecting the first model and in accordance with client data acquired subsequent to selecting the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 10 and 20
select a second model from the plurality of models based on the cross-validation of the plurality of models performed subsequent to selecting the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Step 2A, Prong 2 Dependent Claims

Regarding Claims 3 and 13
wherein receiving the use case includes receiving the use case from a user device. (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	
	Regarding Claim 15
further comprising providing the selected subset of variables to a user device. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Step 2B Dependent Claims

Regarding Claims 3 and 13
wherein receiving the use case includes receiving the use case from a user device. (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 15
further comprising providing the selected subset of variables to a user device. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. ("Customer churn prediction using improved balanced random forests", hereinafter "Xie") in view of Shao et al. (US 2020/0193321, hereinafter "Shao") and Kobayashi et al. (US 20170061329, hereinafter "Kobayashi").

Regarding Claim 1
Xie discloses: A financial investment system for validating models for predicting a-client attrition from the financial investment system ([Abstract]), 
receive a use case corresponding to the client attrition ([Page 5446 right Col Section 2.2] “The algorithm takes as input a training set D = {(X1, Y1)}… Input: Training examples {(X1, Y1)}…” [Page 5447 left col first para] “The training inputs of the ranking problem are samples from D+ and D- provided with the information that the negative samples should be ranked higher than positive ones. The samples which are most prone to churn are ranked higher in output.” [Page 5446, left column 2nd paragraph] discloses use case.)
select a subset of variables correlated to the client attrition ([Abstract] “The nature of IBRF is that the best features are iteratively learned by altering the class distribution and by putting higher penalties on misclassification of the minority class” [Page 5446 right Col Section 2.2 bullet points]), 
select a first model from a plurality of models, wherein each of the plurality of models is configured to predict the client attrition using the selected subset of variables, and wherein the first model is selected based on a predicted lift of the first model ([Page 5448 Section 4] “We apply IBRF to a set of churn data in a bank as described above. To test the performance of our proposed method, we run several comparative experiments. A comparison of results from IBRF and other standard methods, namely artificial neural network (ANN), decision tree (DT), and CWC-SVM (Scholkopf, Platt, Shawe, Smola, & Williamson, 1999), is shown in Table 2 and Fig. 2…” [Para 5447 Section 2.3. Evaluation criteria and Fig 2-3]), 
apply the first model to client data (“[Page 5448 Section 4] “We apply IBRF to a set of churn data in a bank as described above” [Page 5446, left column 2nd paragraph] [Page 5447 right Col last three para])
compare the predicted lift of the first model to an actual lift of the first model as applied to the client data ([Para 5447 Section 2.3. Evaluation criteria and Table 2] “Another measurement we use is top-decile lift. This is the percentage of the 10% of customers predicted to be most likely to churn who actually churned, divided by the baseline churn rate.” [Page 5547 right col last two para and Table 1] also compares a training and testing dataset.), 
Xie does not explicitly disclose: wherein the subset of variables includes at least one of a number trades, a type of trades, a frequency of trades, and dates of trades made using the financial investment system;
However, Shao discloses in the same field of endeavor: the financial investment system comprising: a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to cause the financial investment system to ([Para 0072 and Fig 1])
wherein the subset of variables includes at least one of a number trades, a type of trades, a frequency of trades, and dates of trades made using the financial investment system, ([Para 0041] “The first group may include, for example, a plurality of investments or loans, and variables associated with the group may include a time period, a loss percentage, a type of loan or investment, etc.)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Customer churn prediction using improved balanced random forests taught by Xie with the systems and methods for machine learning models taught by Shao. Doing so can identify variables that characterize members of a group (Abstract, Shao).
Xie in view of Shao does not explicitly disclose: apply the first model to , select between (i) the first model or (ii) a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data.
However, Kobayashi discloses in the same field of endeavor: apply the first model to ([Abstract and Para 0059] “The machine learning management device selects, based on the increase rates, one of the plurality of machine learning algorithms and executes the selected machine learning algorithm by using other training data.”), select between (i) the first model or (ii) a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data ([Para 0060 and fig 10-11] Para 0060 states “After executing the machine learning algorithm 13b by using the training data 14d, the operation unit 12 may update the increase rate on the basis of the execution result. Next, on the basis of the updated increase rate, the operation unit 12 may select a machine learning algorithm that is executed next from the machine learning algorithms…” steps 12-27 of figures 10-11 also describe selecting between models.)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Customer churn prediction using improved balanced random forests taught by Xie with the systems and methods for machine learning models taught by Shao with the method for managing machine learning models taught by Kobayashi. Doing so can select, based on the increase rates, one of the plurality of machine learning algorithms and executes the selected machine learning algorithm (Abstract, Kobayashi).

Regarding Claim 11
Xie in view of Shao and Kobayashi discloses: A method for validating models for predicting a-clientattrition from a financial investment system ([Abstract, Xie]), the method comprising: using a computing device ([Para 0072 and Fig 1], Shao): (Claim 11 is a method claim that corresponds to system claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 3
Xie in view of Shao and Kobayashi discloses: The financial investment system of claim 1, wherein receiving the use case includes receiving the use case from a user device ([Para 0034], Shao “User device 14 may include, for example, a computing device configured to receive input from, and/or provide input to, an individual user, a client , an organization, or other entity.”).

Regarding Claim 4
Xie in view of Shao and Kobayashi discloses: The financial investment system of claim 1, wherein selecting the subset of variables includes applying a plurality of variable selection algorithms to the client data ([Para 0051-0053], Kobayashi).

Regarding Claim 5
Xie in view of Shao and Kobayashi discloses: The financial investment system of claim 1, wherein the at least one processor is further configured to execute the computer readable instructions to cause the financial investment system to verify stability of the selected model ([Para 0155 and Fig 10-11] Kobayashi “The learning control unit 135 determines whether the improvement rater, is less than the threshold R”).

Regarding Claim 6
Xie in view of Shao and Kobayashi discloses: The financial investment system of claim 1, wherein the at least one processor is configured to execute the computer readable instructions to cause the financial investment system to select a subset of variables correlated to the client attrition in response to an input received from a user device  ([Para 0034], Shao “User device 14 may include, for example, a computing device configured to receive input from, and/or provide input to, an individual user, a client , an organization, or other entity.”).

Regarding Claim 7
Xie in view of Shao and Kobayashi discloses: The financial investment system of claim 1, wherein the at least one processor is configured to execute the computer readable instructions to cause the financial investment system to modify non-selected ones of the plurality of models based on the first model ([Page 5446 right Col Section 2.2 bullet points and fig 1], Xie).

Regarding Claim 13
(CLAIM 13 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Claim 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. ("Customer churn prediction using improved balanced random forests", hereinafter "Xie") in view of Shao et al. (US 2020/0193321, hereinafter "Shao") Kobayashi et al. (US 20170061329, hereinafter "Kobayashi") and Plumbley et al. (US 20210117869, hereiafter "Plumbley").

Regarding Claim 8 
Xie in view of Shao and Kobayashi discloses: The system of claim 1, 
Xie in view of Shao and Kobayashi does not explicitly disclose: wherein the validation module is configured to select the first model from the plurality of models by (i) performing cross- validation of the plurality of models to determine respective lifts of the plurality of models and (ii) selecting the first model based on the respective lifts of the plurality of models.
However, Plumbley discloses in the same field of endeavor: wherein the validation module is configured to select the first model from the plurality of models by (i) performing cross-validation of the plurality of models to determine respective lifts of the plurality of models ([Para 0093 and Fig 1] “Step 104 may further include calculating the MPSs using cross-fold-validation for each of the plurality of models. Cross-validating each of the plurality of models may require generating multiple folds for each dataset of the plurality of datasets, training said each model on each of the multiple folds to generate a MPS, and combining the MPSs from each fold to generate a combined MPS for that model and that dataset.” Examiner reads the performance statistics for each model as respective lifts.) and (ii) selecting the first model based on the respective lifts of the plurality of models ([Para 0090 and Fig 1] “In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models. The set of optimal trained model(s) are optimal in the sense that the trained models that are selected have the most improved MPSs over the plurality of trained models. Once a set of optimal trained models has been generated or selected, in step 108, one or more ensemble models may be formed or selected, in which each ensemble model comprises multiple trained models selected from the set of optimal trained model(s).”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Customer churn prediction using improved balanced random forests taught by Xie with the systems and methods for machine learning models taught by Shao with the method for managing machine learning models taught by Kobayashi with the method for Ensemble model creation and selection taught by Plumbley. Doing so allows for calculating model performance statistics for each models and selecting a set of optimal model(s) (Abstract, Plumbley).

Regarding Claim 9
Xie in view of Shao and Kobayashi Plembley discloses: The system of claim 8, wherein the validation module is configured to perform cross-validation of the plurality of models subsequent to selecting the first model and in accordance with client data acquired subsequent to selecting the first model ([Para 0090] Plembley “In step 104, each trained model is assessed and MPSs are calculated for each trained model of the plurality of trained models. The MPSs may include any MPS that is representative of the performance of the trained model on the labelled dataset(s) and/or unlabelled dataset(s) associated with the trained model. In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models.”).

Regarding Claim 10 
Xie in view of Shao and Kobayashi Plembley discloses: The system of claim 9, wherein the validation module is configured to select a second model from the plurality of models based on the cross-validation of the plurality of models performed subsequent to selecting the first model ([Para 0090 and Fig 1] Plembley “In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models. The set of optimal trained model(s) are optimal in the sense that the trained models that are selected have the most improved MPSs over the plurality of trained models. Once a set of optimal trained models has been generated or selected, in step 108, one or more ensemble models may be formed or selected, in which each ensemble model comprises multiple trained models selected from the set of optimal trained model(s).”).

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. ("Customer churn prediction using improved balanced random forests", hereinafter "Xie") in view of Shao et al. (US 2020/0193321, hereinafter "Shao") Kobayashi et al. (US 20170061329, hereinafter "Kobayashi") and Chopra et al. (US 20200293940, hereinafter "Chopra").

Regarding Claim 15
Xie in view of Shao and Kobayashi discloses: The method of claim 11,
Xie in view of Shao and Kobayashi does not explicitly disclose: further comprising providing the selected subset of variables to a user device.
However, Chopra discloses in the same field of endeavor: further comprising providing the selected subset of variables to a user device ([Para 0037 and Fig 1] “The visual environment 104 is configured to cooperate with the feature construction and selection module 110 to perform an interactive feature selection (referred to herein at times as an interactive feature construction and selection) based on the interactive exploratory data analysis. In the interactive feature construction and selection, select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the ML model 118 to predict the dependent variable. The transformation may include application of one or more of the select independent variables to a transformation to produce a feature of the set of features. And in the interactive feature construction and selection, one or more of the select independent variables selected as or transformed into the set of features, or the transformation, may be based on user input via the GUI and the infographics automatically produced in the GUI. In this manner, a user such as a SME build their own features based on their domain knowledge, providing user input to dictate the select independent variable(s) and/or transformation from which a (new) feature may be produced for the set of features.” Examiner interprets the visual environment for ML model development 104 as the user device.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Customer churn prediction using improved balanced random forests taught by Xie with the systems and methods for machine learning models taught by Shao with the method for managing machine learning models taught by Kobayashi with the method for Machine learning model development interactive model building taught by Chopra. Doing so allows for interactive model building to build the ML model using a ML algorithm, and the set of features (Abstract, Chopra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lloyd et al. (US 10140623 B1) Also describes evaluating predictive lift for machine learning models (Abstract) .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127